     Case 2:11-cv-02797-TLN-CKD Document 495 Filed 07/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       THOMAS T. AOKI, et al.,                         No. 2:11-cv-2797 TLN CKD
12                        Plaintiffs-Judgment            ORDER
                          Creditors,
13
               v.
14
         GREGORY FORD GILBERT, et al.,
15
                          Defendants-Judgment
16                        Debtors.
17

18            The court issues this order in a continuing effort to compel defendants and judgment

19   debtors Gregory Ford Gilbert and his company Trina Health, LLC (collectively, “defendants”) to

20   produce discovery related to the collection of the judgment entered against them. On July 6,

21   2021, the undersigned granted plaintiffs’ motion to compel, ordering defendants to respond to

22   four sets of discovery requests related to then-upcoming judgment collection examinations. 1

23   (ECF No. 482 (“debtor-exam discovery order”).) On July 14, 2021, Ms. Tara Miller—the former

24   COO of Trina Health, and defendant Gilbert’s daughter—sat for an examination in aid of

25   judgment collection. (ECF No. 489.) By that time, defendants had only responded to the court-

26
     1
27     These consist of special interrogatories and document production requests served on defendants
     in late April 2021, all related to collecting the $9.2 million judgment plaintiffs won in this case in
28   February 2021. (ECF No. 477 at 1, 5; see ECF Nos. 434, 448.)
                                                          1
     Case 2:11-cv-02797-TLN-CKD Document 495 Filed 07/23/21 Page 2 of 4


 1   ordered discovery requests in one small part: by providing plaintiffs’ counsel a password to

 2   access the electronic QuickBooks files for Trina Health. (ECF No. 487 (Nguyen Decl.) ¶¶ 2-5.)

 3   Although defendant Gilbert disputes the timing and circumstances of providing the password, he

 4   does not argue that he fully produced documents responsive to all RFPs or responded to all

 5   interrogatories propounded by plaintiffs, as ordered by the court. (ECF No. 493 (Gilbert Decl.). 2)

 6           The day after Ms. Miller’s examination, July 15, 2021, plaintiffs filed an ex parte

 7   application requesting that the court issue an order to show cause why defendants should not be

 8   held in civil contempt and sanctioned to coerce compliance with the debtor-exam discovery order.

 9   (ECF No. 385.) At plaintiffs’ request, the court set a show cause hearing for July 21, 2021, in

10   conjunction with defendant Gilbert’s previously scheduled judgment-debtor examination. (ECF

11   No. 486.)

12           At the July 21, 2021 show cause hearing, plaintiffs’ counsel conveyed that some further

13   progress was made toward production, having received some interrogatory answers and document

14   production from defendant Gilbert the night before. Plaintiffs’ counsel agreed that, rather than

15   pursuing civil contempt sanctions right away, the best course would be to give defendants more

16   time to comply with the debtor-exam discovery order. Defendant Gilbert appeared, pro se, at the

17   hearing and represented that he is committed to giving plaintiffs everything they ask for—but that

18   there are continuing technological and logistical obstacles to some of the requested material, in

19   part because a July 1 eviction of his companies (Bionica, LLC, and Trina Health) from their

20   former operating facility has resulted in physical documents being packed in boxes and moved to

21   new facilities.

22           Based on the discussion at the show cause hearing, it became clear that plaintiffs were

23   most interested in obtaining a limited number of documents from defendants Gilbert and Trina

24   Health—a subset of their original discovery requests. The court therefore ordered plaintiffs to file

25
     2
26     At the subsequent show cause hearing on July 21, 2021, the court permitted defendant Gilbert to
     file a belated response to plaintiffs’ ex parte application regarding contempt, which he claimed he
27   was previously unable to file due to technical difficulties with his access to the court’s e-filing
     system. Mr. Gilbert is a former attorney now representing himself, pro se, and was granted e-
28   filing privileges in this case in April 2021. (ECF No. 468.)
                                                          2
     Case 2:11-cv-02797-TLN-CKD Document 495 Filed 07/23/21 Page 3 of 4


 1   a specific list of judgment-collection related documents still being sought from defendants and

 2   permitted defendant Gilbert to file a response. Having received and reviewed plaintiffs’ specific

 3   post-hearing requests, and Gilbert’s response (ECF Nos. 492 & 494, the court NOW ORDERS

 4   THAT:

 5           1.     No later than Friday, July 30, 2021, defendants Gregory Ford Gilbert and Trina

 6                  Health, LLC shall (to the extent they have not done so already):

 7                     a. Provide plaintiffs’ counsel with the information requested as to Bionica’s 3

 8                         QuickBooks account as specified in Item #1 in ECF No. 492; and

 9                     b. Provide plaintiffs’ counsel with the information about the Microsoft cloud

10                         storage account requested in Item #2 in ECF No. 492, and shall authorize

11                         release of a copy of the files.

12           2.     No later than Friday, August 27, 2021, defendants Gregory Ford Gilbert and

13                  Trina Health, LLC shall:

14                     a. Allow plaintiffs’ counsel access to inspect all contracts specified in Item #3

15                         in ECF No. 492, wherever housed;

16                     b. Produce all documents specified in Items #4–8 in ECF No. 492;

17                     c. Allow plaintiffs’ counsel access to inspect and/or copy all paper files of

18                         Bionica and Trina Health as specified in Item #9 in ECF No. 492, wherever

19                         housed; and

20                     d. Produce all documents specified in Items #10–11 in ECF No. 492. 4

21   ////

22   ////

23

24   3
       Should Bionica object to any of the discovery production ordered herein, based on the automatic
     stay in operation during its Chapter 11 Bankruptcy case, it may note such objection in a written
25   response signed by counsel for Bionica and delivered to plaintiffs’ counsel. The current filings
26   indicate, however, that Bionica does not object to continued informal negotiations regarding
     production. (ECF Nos. 477 at 3 n.2, 494 at 1.)
27
     4
      The court declines to enter any order regarding Item #12, as it is unclear what documents are
28   being requested.
                                                      3
     Case 2:11-cv-02797-TLN-CKD Document 495 Filed 07/23/21 Page 4 of 4


 1             3.   If, as to any of the above items, there are no responsive documents within

 2                  defendants’ possession, custody, or control, defendants shall so state in a signed

 3                  written response delivered to plaintiffs by the deadline above.

 4             4.   Should it prove logistically infeasible to comply with any of the above orders by

 5                  the deadline provided, the parties shall meet and confer regarding a reasonable

 6                  extension; if no agreement can be reached, defendants may apply to the court

 7                  before the deadline expires for an extension of time with a showing of good cause.

 8             5.   Plaintiffs may apply to schedule further judgment collection related examinations

 9                  in this case as they see fit.

10   Dated: July 23, 2021
                                                     _____________________________________
11
                                                     CAROLYN K. DELANEY
12                                                   UNITED STATES MAGISTRATE JUDGE

13

14

15   19.2797.aoki

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
